Pottle, J., dissenting.
I agree with the State’s attorney, that the accused “was guilty and knew he was guilty.” I do not think it was improper for State’s counsel to tell the jury that the defendant was guilty. A juror of average intelligence must have understood this simply to be counsel’s contention under the evidence. If one is guilty, he necessarily knows it, and therefore the further contention of counsel that the accused knew he was guilty was not prejudicial. The Supreme Court has more than once held that counsel may allude in argument to what has occurred in the case “from the time it is called, through its entire progress, and the conduct of the party or his counsel in connection therewith is a proper subject-matter for argument.” To my mind the point is controlled by Inman v. State, 72 Ga. 269 (3), nor do I think the ruling therein made was changed by the code.